Citation Nr: 1534884	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-45 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to the service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

In February 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claim to comply with the February 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2015, the Board remanded the Veteran's appeal, in part, to obtain a VA medical opinion to specifically address whether exposure to potentially toxic substances, including smoke from oil well fires, burning trash and feces, diesel and petrochemical fumes, various chemical fumes, various paints, solvents, and the likely use of the drug pyridostigmine to protect against nerve agents, caused the Veteran's GERD.  In April 2015, the AOJ obtained an addendum VA medical opinion.  The VA examiner, in pertinent part, opined "that there is insufficient evidence to determine that an association exists between deployment to the Gulf War and the development of gastrointestinal disorders such as gastroesophageal reflux disease."  The examiner did not specifically address whether the Veteran's exposure to the aforementioned environment toxins caused his GERD.  Thus, the Board finds that the appeal must again be remanded for a VA addendum medical opinion, as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the August 2009 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's GERD.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's GERD was incurred in or otherwise related to his military service.  The VA examiner is asked to consider the Veteran's exposure to potentially toxic substances while stationed in the Persian Gulf, to include smoke from oil well fires, burning trash and feces, diesel and petrochemical fumes, various chemical fumes, various paints, solvents, and the likely use of the drug pyridostigmine to protect against nerve agents.  The VA examiner is also asked to consider the lay statements from the Veteran's wife, indicating that the Veteran has experienced GERD for at least 24 years.

Of note, the Board is requesting an opinion specific to this Veteran and his experiences.  While there may be "insufficient evidence to determine that an association exists between deployment to the Gulf War and the development of gastrointestinal disorders," an opinion is still needed to address the Veteran's specific exposure to potentially toxic substances during service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




